Filed 12/2/13 In re I.F. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

In re I.F., a Person Coming Under the Juvenile
Court Law.

THE PEOPLE,                                                                                F065385

         Plaintiff and Respondent,                                               (Super. Ct. No. 512523)

                   v.
                                                                                         OPINION
I.F.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Stanislaus County. Nan
Cohan Jacobs, Judge.
         Gabriel C. Vivas, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Charles A. French and John G.
McLean, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                     INTRODUCTION
       In February 2012, a juvenile delinquency petition was filed alleging that appellant
I.F. committed assault likely to produce great bodily injury based on an incident in
juvenile hall. (Welf. & Inst. Code, § 602, subd. (a); Pen. Code, § 245, subd. (a)(4).)
After a contested jurisdictional hearing in May 2012, the allegation was found true. In
July 2012, the juvenile court declared the offense to be a felony, adjudged I.F. to be a
ward of the court, and ordered him committed to the Department of Corrections and
Rehabilitation, Division of Juvenile Justice (DJJ), for a term of 16 months. Combined
with the terms for his previously sustained petitions, I.F.’s maximum period of
confinement was eight years eight months.
       On appeal, I.F. contends that (1) juvenile hall staff violated his right to equal
protection by withholding medication prescribed for the treatment of his Attention Deficit
Hyperactivity Disorder (ADHD); (2) he received ineffective assistance of counsel when
defense counsel failed to investigate or present any evidence regarding his ADHD and
the withholding of medication in his defense at the jurisdictional hearing; (3) the juvenile
court failed to comply with California Rules of Court, rule 5.651 (hereafter rule 5.651);
and (4) the cumulative impact of these errors deprived him of his right to due process and
a fair trial. We find I.F.’s contentions unpersuasive and will affirm the juvenile court’s
adjudication and orders.
                                           FACTS
1.     Jurisdictional hearing
       a.     Prosecution evidence
       On February 5, 2012, while minors in juvenile hall were lining up for lunch, I.F.
jumped out of line and began striking C.M. rapidly in the face and head. I.F. struck C.M.
between 8 and 10 times, inflicting a gash above C.M.’s right eye. C.M. did not fight back
but tried to block his face.



                                              2.
       Correctional Officer Valdemar Cadena gave a “cover command” and the other
minors got down on the ground. I.F. continued trying to hit C.M. until Correctional
Officer Raffie Gharibian subdued I.F. with pepper spray. Cadena guided I.F. down to the
ground and placed him in handcuffs. Gharibian heard I.F. say, in a loud voice, “Fuck all
scraps.” Cadena did not hear I.F. make this statement.
       b.     Defense evidence
       I.F. admitted striking C.M. 8 to 10 times. When asked why, I.F. explained it
started the night before the incident when he called his mother and learned that she and
his little sisters had gotten into a car accident. This made I.F. mad, sad, and worried.
Then, the day of the incident, C.M. made verbal threats, saying he was going to kill I.F.
and his family. C.M. also made visual threats, throwing punches in the air and pointing
at I.F. Even though officers were present, I.F. felt threatened when he and the other
minors were lined up in the hallway. He thought C.M. was going to attack him when
they went to get their meal.
       On cross-examination, I.F. admitted he was a Norteño gang member. He denied
attacking C.M. because he was a Sureño gang member. According to I.F., C.M.’s gang
affiliation had nothing to do with the attack. I.F. attacked C.M. because of the threats
C.M. made. I.F. believed C.M. intended to carry out his threats. I.F. did not report the
threats to juvenile hall staff because he knew he could handle it himself. He intended to
continue hitting C.M. until he “knew he had enough.”
       c.     Juvenile court ruling and discussion of I.F.’s ADHD
       After listening to closing argument, the juvenile court found true the allegation
that I.F. committed assault likely to produce great bodily injury and reserved a ruling on a
felony or misdemeanor disposition to the time of the dispositional hearing. The
following are some of the comments the court made in explaining its true finding on the
assault allegation:



                                             3.
      “So the issue in this case is: Did [I.F.] act intentionally and willfully
and apply force that was likely to produce great bodily injury?…

       “The injury sustained by [C.M.] in and of itself was not a serious
injury.…

      “However, that’s not the key. The issue is whether the force that
was exercised by the minor was likely to cause great bodily injury.

       “And after considering all the evidence, particularly, [I.F.], listening
to your testimony, I find that it was. One of the facts that particularly
persuaded me was your comment that your intent was to hit him until he
had had enough. You intended to beat this young man into submission.
And that is particularly chilling.

       “As to the self-defense argument, I also looked at the CALCRIM
instructions on self-defense to see if that would possibly justify the conduct.
And in that regard, I looked at CALCRIM [No.] 3470 and 3471. [¶] … [¶]

       “Under the circumstances, I find it hard to believe that the threat,
even if I believe you, [I.F.], that [C.M.] had made verbal threats to you and
your family and that he had been basically shadow boxing across the
unit.…

       “Even if I believe that to be true, nevertheless, I have to find that the
threat was imminent. When you were going to lunch, there has to have
been an imminent threat that you were going to be harmed. I have not
heard any testimony from anyone that there was any imminent threat of
harm to you at that point in time.

       “And when we heard the testimony from both the witnesses, both the
correctional officers in the Hall, that [C.M.] did not take any defensive
measures whatsoever. He just took it. And that you punched him by all
three [ac]counts eight to ten times in rapid succession.

       “Also under CALCRIM [No.] 3471, it talks about the right to self-
defense in cases of mutual combat or initial aggressor. So, for instance, it’s
not disputed that you were the initial aggressor here.

       “In order to invoke, successfully invoke self-defense, the evidence
has to show that you actually and in good faith tried to stop fighting and
indicated by word or conduct in a way that a reasonable person would
understand that you wanted to stop fighting. So, basically, you’d have to
say Stop, I’m done. That never happened. [C.M.] never put up any defense
whatsoever.

                                       4.
             “So after reviewing the law and considering the evidence, I’m
      particularly disturbed about the comments by the one witness that he
      overheard the comment—let me find it in my notes. This was from Mr.
      Gharibian where he said, he heard you say in a loud voice, ‘Fuck all
      scraps.’ And that is a direct quote.

             “It appears to me that this was a gang-related incident provoked by
      gang tension. And that in and of itself I think shows that this was not a
      self-defense. But even if I ignore that, even if those comments had not
      been made, the elements of self-defense have not been satisfied.”
      After the juvenile court made its ruling, defense counsel raised the issue of I.F.’s
ADHD, resulting in this discussion:

             “[DEFENSE COUNSEL]: … One thing I want to make sure that
      the Court understands, and I have not introduced this up until now,
      specifically, because I have considered this to be a mitigating factor.

             “My client has a diagnosis, according to his family as well as from
      medical records that I do have, of ADHD of a substantial nature. And,
      obviously, impulsivity is one of the sidebars of ADHD, and I do have some
      records.

             “I would almost like to make sure that the probation officer, who is
      handling this report, is at least aware of this diagnosis. I know the mother
      is most certainly prepared to attest to it, and I can, in fact, send his
      diagnostic materials or at least these materials that I have to the Probation
      Department. I will also send a copy to the D.A., if that is appropriate.

             “THE COURT: Certainly that is a factor we can consider.

             “[THE PROSECUTOR]: The Court knows my feelings about it.

             “THE COURT: And I know I have expressed my feelings on mental
      health issues. I don’t know about the extent of [I.F.’s] disability from
      ADHD.

            “My general feeling, [defense counsel], is that we can’t allow kids to
      use mental health issues as an excuse to justify breaking the law or bad
      behavior.

             “[DEFENSE COUNSEL]: Oh, I concur with you, your Honor.

            “THE COURT: And I understand that sometimes their impulsivity
      makes it more difficult for them to comply with the rules that society

                                            5.
       imposes. But the rules don’t go away. And the law doesn’t say that you
       cannot assault someone and that your assaults can be excused if you have
       ADHD.

               “[DEFENSE COUNSEL]: I understand, your Honor. But one of the
       things is that there are situations like [I.F.’s] and this is where, I think, our
       records will probably end up showing, is that the—my client when he is in
       a more difficult situation with the ADHD. He is not getting his medical
       assistance that he requires. It’s my belief, based upon my discussions with
       his mother, he was not receiving appropriate medication for ADHD until
       just recently until she submitted several requests that he, in fact, receive
       those medications.

              “So this is just—and I appreciate that it is not a defense, your Honor.
       Again, I’m not saying it is a defense, but sometimes there are mitigating
       factors.
              “THE COURT: And I can consider that.”
2.     Dispositional hearing
       a.     Probation officer’s report/dispositional social study
       As pertinent to the issues raised in this appeal, the probation officer reported that
I.F. (born April 1994) was a special education student and had been in juvenile hall the
majority of the past school year.
       The probation officer further reported that I.F.’s mother, C.P. (mother), had
provided additional information she wanted included in I.F.’s dispositional report for the
juvenile court’s review. Specifically, she provided documents from Golden Valley
Health Center, indicating I.F. was diagnosed with ADHD and had been under a doctor’s
care since October 8, 2010. I.F. had been treated with 15 milligrams of Adderall XR and
was supposed to take the medication daily.
       The probation officer attached to the report a letter written by mother addressing
the juvenile court. According to the letter, when mother received a “booking call” from
juvenile hall staff on January 30, 2012, she informed them that I.F. was currently on two
different medications for ADHD and anxiety. When she visited I.F. on February 1, 2012,
mother asked him if they were already giving him his medications and he said no.


                                              6.
       The next day, mother contacted the psychiatric nurse in juvenile hall and asked
why they were still not giving I.F. his medications. The nurse said she would check his
file and “realized” that I.F. was supposed to be on medication. Mother assumed they
were going to start giving it to him. Then the February 5th incident happened, and
mother “had a feeling they were still not giving him the medication .…”
       Mother waited to visit I.F. again and asked him at the visit whether he was taking
his medication. When I.F. said no, mother became upset and called the nurse again.
Mother explained what happened and told the nurse that if they had given I.F. his
medication, “none of this would of happened .…”
       The psychiatrist called mother the next day to get her “ok” to start I.F. on his
ADHD medication. According to mother, they did not start I.F. on his ADHD
medication until mid-March, and they did not start him on anxiety medication until
May 2, 2012.
       Mother wanted the court to know that, without his medication, I.F. was “like a
firecracker” and unable to “function.”
       b.      Mother’s testimony
       At the dispositional hearing, mother testified regarding the circumstances she
described in her letter. According to her testimony, when I.F. was arrested and brought
into juvenile hall, she notified staff that I.F. had a diagnosis of ADHD and required
medications, specifically 20 milligrams of Adderall for ADHD and 50 milligrams of
Zoloft for anxiety.
       On her first visit, mother asked I.F. if he was getting his medication and he said
no. On her way out, she visited the nurse and continued to follow up with three or four
calls before the February 5 incident occurred.
       After the incident, mother came in herself and spoke with the nurse about I.F.’s
need for medication. The nurse said she could not “ok” it and that she would talk to the
psychiatrist, who was the only one who could. The nurse apologized that they did not

                                             7.
give I.F. his medications, noting their records indicated they had given him his
medications in the past.
       Although I.F. was 18, mother thought I.F. was eligible to finish high school as a
special education student, noting that he had an individualized education program (IEP).
At this point, the juvenile court interjected:

              “THE COURT: While we’re on that subject, [probation officer],
       does [I.F.] have a current IEP?

              “THE PROBATION OFFICER: Your Honor, I contacted Juvenile
       Hall this morning to find out about that. For some reason he’s not in
       special ed here in Juvenile Hall. Why, I have no idea.

             “According to [mother], she went, which this—the letter that was
       completed for the IEP was done in April of 2012 when he was in custody.
       And at that time they did say he didn’t qualify. But in the notes, and …
       according to [mother] it was basically because he wasn’t able to be present.
       So they couldn’t really make a decision on if he should continue or not.

              “THE COURT: Okay. We can do an IEP[] in Juvenile Hall.

              “THE PROBATION OFFICER: Yes. I don’t know why. I
       contacted the teacher down there, and they told me he was not in Special
       Ed.”
       c.     Juvenile court’s ruling
       Following closing argument, the juvenile court denied I.F.’s motion under Penal
Code section 17, subdivision (b), to treat the assault as a misdemeanor and ordered I.F.
committed to the DJJ. In support of its order, the court made a number of comments,
including these:

              “Let me start with [defense counsel’s] description of the [DJJ].

              “No. 1, the [DJJ] is not, so to speak, on trial here. It is not a perfect
       system. I agree with you. I wish they could do more for kids than they do.
       But as a practical matter, they provide a lot more services at DJJ than we
       can right now in Juvenile Hall.




                                                 8.
       “We have two mental health counselors. As of today, I think there
were 133 kids in the Hall. 133 kids, almost all of whom have some form of
mental health needs or another. We simply can’t provide much in the way
of services. [¶] … [¶]

       “Let me just cut to the chase. I am going to order a commitment to
the [DJJ].

      “Looking at your history, it’s really pretty appalling. The best thing
you had in your favor was that you didn’t get in trouble until right before
your 17th birthday, and then you just spiraled out of control.

       “Your first petition was March 18th of last year. A month and a half
before your 18th birthday. I know [the prosecutor] went over this. You
were released from custody on April 27th; you got arrested again,
May 26th; got out of custody, June 2nd; went back into custody, June 30th,
on a probation violation; you were there till July 11th; three weeks later you
are back again with another probation violation. You did another couple of
weeks. You got out on the 21st. Back into custody eight days later. And
on and on it continues. You have never been out, I don’t think even a
month in a year—in over a year. And that is terribly concerning. [¶] … [¶]

       “One of the things that is I remember that struck me the most, and I
commented on this at your jurisdictional hearing.… The comment I made
was the testimony. You testified, and one of the questions was: How long
did you plan on hitting the victim? And because you kept on hitting the
victim even after you had been pepper sprayed by Juvenile Hall staff. And
your response was, you were going to hit him until he had enough.

       “This was not an ADD incident or anxiety incident. This was an act
of gang retaliation pure and simple. You made derogatory gang remarks
during the assault. Your history has been consistent with that.…

       “And when I see someone who is so severely gang entrenched and
so violent—this was a totally unprovoked attack. And even though
Juvenile Hall staff tried to get you under control, nothing worked, and you
just kept on punching. There is no excuse for that kind of behavior.

        “Why you didn’t get your medication in Juvenile Hall, I don’t know.
If there was prescribed medication, it was prescribed on the outside of the
bottles for the family to bring it in on the bottles. That didn’t happen. I
don’t know why. I don’t know why you didn’t get your medicine, why
there wasn’t a request for a psychiatric exam. According to your mother’s



                                      9.
       testimony, she requested it. But be that as it may, it does not excuse what
       you did.

              “Probably the majority of the kids in Juvenile Hall have ADD or
       some other type of mental health issue, I have no doubt, and I know the
       studies show that the vast majority of kids that go through the juvenile
       system have health disorders of one sort or another.

              “I can’t excuse violent behavior on mental health issues. Nobody
       told you—no mental disorder gives you the right to beat somebody bloody
       like you did as shown in those pictures. It’s just inexcusable.”
                                       DISCUSSION
I.     Equal protection
       I.F. first contends his right to equal protection was violated because he was treated
differently than special education students in other settings when juvenile hall staff
intentionally “withheld” medication prescribed for the treatment of his ADHD. We reject
I.F.’s contention because he has failed to demonstrate an equal protection violation under
any of the authorities he cites.
       Both the federal equal protection clause (U.S. Const., 14th Amend.) and its
California counterpart (Cal. Const., art. I, § 7, subd. (a)) require that persons similarly
situated with respect to the legitimate purpose of a law must be treated alike under the
law. (Cleburne v. Cleburne Living Center, Inc. (1985) 473 U.S. 432, 439; Las Lomas
Land Co., LLC v. City of Los Angeles (2009) 177 Cal. App. 4th 837, 857.) The
constitutional right to equal protection applies not only to groups, but to individuals who
constitute a “‘class of one’” (Village of Willowbrook v. Olech (2000) 528 U.S. 562, 564)
if the individual “has been intentionally treated differently from others similarly situated
and … there is no rational basis for the difference in treatment.” (Ibid.)
       To prove a class-of-one claim under the federal or state Constitution, it must be
established that the treatment complained of was different from the treatment of others
similarly situated, that the unequal treatment was intentional, and that the unequal




                                              10.
treatment was not rationally related to a legitimate governmental purpose. (Syngenta
Crop Protection, Inc. v. Helliker (2006) 138 Cal. App. 4th 1135, 1174.)
       I.F.’s equal protection claim fails because there is no evidence the failure to
provide him with his ADHD medication was intentional or purposeful. I.F.’s assertions
in this regard are speculative and unsupported by the record. For example, he asserts it is
“most reasonable to infer from staff’s inattention that each of those staff persons
responsible for providing [I.F.’s] medications had choices or priorities to choose and on
each occasion … providing [I.F.’s] medications took a second seat to another task” and
“[i]t is also likely that there was a domino effect where one person’s decision
subsequently affected the judgment of a colleague who went along with the first officer’s
decision to withhold medication.”
       Not only is there no evidence that any juvenile hall staff member made a
deliberate decision to withhold I.F.’s ADHD medication, his argument assumes, without
any factual support, that multiple staff members had the ability or authority to provide
him his medication and each made a conscious choice to withhold his medicine thereby
influencing one another. However, the record indicates that the number of personnel who
were authorized to approve mother’s request for medication was very limited. According
to mother’s account, when she complained about I.F. not receiving his medication after
the subject assault, the nurse apologized and essentially informed mother that only the
staff psychiatrist could approve her request for medication.* Mother also reported that


       *This information is consistent with information the juvenile court provided at
earlier proceedings. Thus, at a dispositional hearing on a different matter in May 2011,
when mother raised similar concerns about I.F. not receiving his ADHD medication, the
court informed mother that she either had to provide a current, written prescription for the
medication, or I.F. would have to undergo an evaluation by psychiatric staff in juvenile
hall before he could begin receiving ADHD medication. Because mother was apparently
unable to provide a current prescription, defense counsel requested, and the court
ordered, an evaluation of I.F. by psychiatric staff to determine his need for medication.



                                             11.
the psychiatrist called her shortly after she spoke with the nurse and that I.F. started
receiving his ADHD medication around mid-March 2012.
       There is no basis in the record to conclude that I.F.’s failure to receive ADHD
medication at the time his mother requested was the result of, in I.F.’s words, a
“purposeful denial of medical treatment .…” We can just as easily postulate that the
failure was due to an inadvertent delay in the handling of her request, a theory which
finds support in the court’s comments at the dispositional hearing acknowledging the
limited resources available in juvenile hall for meeting the mental health needs of its
residents.
       Estelle v. Gamble (1976) 429 U.S. 97, which held that “deliberate indifference to
serious medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of
pain,’ [citation], proscribed by the Eighth Amendment” (id. at p. 104), provides no legal
support for I.F.’s equal protection claim under the Fourteenth Amendment. It is also
factually inapposite. For reasons just discussed, there is no evidence supporting I.F.’s
assertions that juvenile hall staff either intentionally withheld his ADHD medication or
acted with deliberate indifference to his medical needs. (See Estelle v. Gamble, supra, at
pp. 105-106 [deliberate indifference not shown by mere negligence or inadvertence];
Farmer v. Brennan (1994) 511 U.S. 825, 836-840 [“deliberate indifference” standard
includes subjective element that defendant knows of and disregards excessive risk to
inmate health or safety].)
II.    Ineffective assistance of counsel
       Next, I.F. contends he received ineffective assistance of counsel when his defense
counsel failed to investigate or present any evidence regarding I.F.’s ADHD and the
withholding of medication in his defense at the jurisdictional hearing. We disagree.
       The defendant has the burden of proving ineffective assistance of trial counsel. To
prevail on a claim of ineffective assistance of trial counsel, the defendant must establish
not only deficient performance, which is performance below an objective standard of

                                             12.
reasonableness, but also prejudice. A court must indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance.
Tactical errors are generally not deemed reversible. Counsel’s decisionmaking is
evaluated in the context of the available facts. To the extent the record fails to disclose
why counsel acted or failed to act in the manner challenged, appellate courts will affirm
the judgment unless counsel was asked for an explanation and failed to provide one, or
unless there simply could be no satisfactory explanation. Prejudice must be affirmatively
proved. The record must affirmatively demonstrate a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.
(People v. Maury (2003) 30 Cal. 4th 342, 389.) Attorneys are not expected to engage in
tactics or to file motions which are futile. (Id. at p. 390; also see People v. Mendoza
(2000) 24 Cal. 4th 130, 166.)
       Regarding defense counsel’s performance, I.F. complains there is “no evidence
that shows counsel even considered, let alone made any effort, to show that [I.F.’s]
assaultive conduct may well have been a manifestation of a symptom of ADHD.”
However, there is no evidence defense counsel did not consider the role I.F.’s untreated
ADHD might have played in the assault.† Instead, the record contains evidence that
defense counsel was well aware of I.F.’s ADHD, contradicting I.F.’s assertions that
defense counsel likely failed to educate himself about his diagnosis.




       †I.F.suggests that defense counsel’s failure to consider the role I.F.’s ADHD
might have played in the subject incident is demonstrated by comments counsel made at
the beginning of the jurisdictional hearing. According to I.F., “counsel made a point of
disclosing he had not reviewed [I.F.’s] ‘medical records’ that he expected would be
offered by the prosecution because, he said, he had just finished another trial.” A careful
review of defense counsel’s comments reveals he was referring not to I.F.’s medical
records, but to the victim’s medical records. Therefore, defense counsel’s comments do
not indicate any lack of knowledge or consideration of I.F.’s ADHD diagnosis.



                                             13.
       For example, at a dispositional hearing in April 2011 regarding I.F.’s previously
sustained petition for first degree burglary, defense counsel argued that I.F.’s
unmedicated ADHD likely contributed to his participation in a recent incident of violence
in juvenile hall, which was a factor the juvenile court was considering in determining
whether or not to grant I.F. deferred entry of judgment (DEJ). Defense counsel
specifically argued that I.F.’s conduct during the incident reflected “almost classic
ADHD behavior patterns.” The prosecutor, who was the same prosecutor in the instant
case, opposed defense counsel’s request for DEJ, strongly objecting to his reliance on
I.F.’s ADHD as a mitigating factor. Among other things, the prosecutor stated he found
it “disturbing” when “people use the condition of ADHD as a crutch and excuse their
poor behavior on the condition or lack of medicine.” While granting I.F. DEJ and
placing him on house arrest, the juvenile court judge, who was also the same judge in the
instant case, expressed agreement with the prosecutor, explaining:

              “I do have to agree with [the prosecutor], and I have said that precise
       thing that he has said, perhaps not with as much passion as he said it this
       morning, but I have said the exact same thing that mental health issues,
       whether they are ADHD or bipolar disorder or anxiety disorder or any other
       form of mental health issue, does not excuse poor behavior. It does not.

              “I understand that—I’m well aware that ADHD can make you more
       impulsive, but that’s something you need to learn to live with. I am very
       concerned because it was a gang-related disturbance. And we had—that
       particular day, it appears that it was a general free-for-all in Juvenile Hall,
       and that’s not a good thing. The entire unit was affected. And a lot of
       reshuffling kids from one unit to another had to occur, and it was not a
       good thing.”
       Given that defense counsel was facing the same judge and prosecutor in the instant
case, and his awareness of their potential reaction, defense counsel could have made a
reasonable tactical decision not to present evidence of I.F.’s ADHD in his defense at the
jurisdictional hearing and to pursue a self-defense theory instead. On the record before
us, we cannot agree with I.F.’s assertion that the only reasonable explanation for


                                             14.
counsel’s failure to present evidence of his ADHD diagnosis was that “counsel was
unaware of the IDEA [Individuals with Disabilities Education Act], California’s
corresponding laws, and of the significance of medication for an ADHD patient.” The
record simply does not support I.F.’s assertions regarding defense counsel’s alleged lack
of knowledge concerning his ADHD diagnosis.
       I.F. has also failed to show he was prejudiced by his counsel’s allegedly deficient
performance. I.F. argues that, had defense counsel “explored and educated himself on his
client’s diagnosis, or had the defense brought an expert witness in as part of the defense,
an argument could have been mounted to show that [I.F.’s ] behavior was consistent with
commonly known classic symptoms of ADHD.” According to I.F., “[i]t is impossible to
say that a different conclusion by the juvenile court may not have resulted since [I.F.’s]
intent to cause great bodily harm was not necessarily present because of his
uncontrollable impulsivity associated with denial of his medication.”
       In our view, it is unlikely the juvenile court would have found I.F. lacked the
requisite intent for the assault charge if defense counsel had presented evidence that I.F.’s
behavior during the February 5, 2012, incident was consistent with the symptoms of
ADHD. As the juvenile court stressed at both the jurisdictional and dispositional
hearings, I.F.’s testimony that he intended to hit the victim until he knew the victim had
“had enough” was powerful evidence his application of force on the victim was
intentional and willful and not the result of an uncontrollable impulse. The court also
stressed that I.F.’s derogatory gang remark showed the attack was gang-related. And the
court specifically remarked that “[t]his was not an ADD incident or anxiety incident.
This was an act of gang retaliation pure and simple.” In light of the court’s comments
and strong evidence of I.F.’s intent, it is not reasonably probable the result of the
proceedings would have been different had defense counsel presented evidence of I.F.’s
ADHD in his defense at the jurisdictional hearing.



                                             15.
III.   Rule 5.651
       I.F. further contends the juvenile court abused its discretion by failing to comply
with rule 5.651 by not completing a Judicial Council Forms, form JV-535. We disagree
and conclude the court made proper findings regarding I.F.’s educational needs.‡
       “A juvenile court’s commitment order may be reversed on appeal only upon a
showing the court abused its discretion. [Citation.] ‘“We must indulge all reasonable
inferences to support the decision of the juvenile court .…”’” (In re Robert H. (2002) 96
Cal. App. 4th 1317, 1329-1330.)
       “Education Code section 56000 declares that ‘all individuals with exceptional
needs have a right to participate in free appropriate public education .…’ ‘Individuals
with exceptional needs’ includes any child who is ‘[i]dentified by an individualized
education program [IEP] team as a child with a disability,’ as defined by the Individuals
with Disabilities Education Act (20 U.S.C. § 1400 et seq.) .…” (In re Angela M. (2003)
111 Cal. App. 4th 1392, 1397, fn. omitted (Angela M.); Ed. Code, § 56000, subd. (a).)
       The juvenile court must address and determine a child’s general and special
education needs, identify a plan to meet those needs, and set forth findings on a Judicial
Council Form, form JV-535. (Rule 5.651(b)(2); see Angela M., supra, 111 Cal.App.4th
at p. 1398.)
       Angela M. addressed the requirement of a juvenile court to consider a minor’s
educational needs. That decision found the juvenile court there abused its discretion in
committing the minor to the California Youth Authority (now the DJJ) without


       ‡We   summarily reject I.F.’s claim that the juvenile court interjected its own
personal views on mental health issues in place of the law in making its commitment
order. The court’s comments throughout the proceedings, which we have set forth in
great detail above, reflect not only considerable knowledge, but thoughtful application of
the law in rendering its orders concerning I.F. We see no evidence of “bias” or
“hostility” in any of the court’s comments, including those selectively cited by I.F.



                                            16.
mentioning the issue of educational needs, as the court was “clearly on notice that [the
minor] may have special educational needs.” (Angela M., supra, 111 Cal.App.4th at
pp. 1398-1399.)
       The instant case is not Angela M. Here, the juvenile court was clearly aware of its
duty to consider, and did consider, I.F.’s educational needs. The court specifically found
that I.F. was an individual with special education needs and ordered the probation
department to provide his IEP and documentation that he was a special education student
to the appropriate authorities. In the event I.F. did not have a current IEP, the juvenile
court ordered the probation department and/or the education staff at juvenile hall to
evaluate I.F. for any disabilities, stressing the importance of obtaining an evaluation of
I.F.’s “emotional disabilities.”
       We conclude the juvenile court adequately considered I.F.’s educational needs in
committing him to DJJ, and the court’s failure to formalize its educational findings in
form JV-535 is harmless on this record.
IV.    Cumulative error
       In conclusion, I.F. contends the cumulative impact of all the alleged errors
deprived him of his right to due process and a fair trial. Because we have rejected I.F.’s
individual claims of error, his claim of cumulative error also fails.




                                             17.
                                    DISPOSITION
      The juvenile court’s adjudication and orders are affirmed.

                                                              _____________________
                                                                          Oakley, J.§

WE CONCUR:


 _____________________
 Gomes, Acting P.J.


 _____________________
 Poochigian, J.




      §Judge   of the Superior Court of Madera County, assigned by the Chief Justice
pursuant to article VI, section 6, of the California Constitution.



                                          18.